Earl Warren: -- versus United States and Number 179, Theodore Green versus United States. Mr. Kramer, you may continue with your argument.
Robert Kramer: May it please the Court. I should like to speak just a few moments about the final point which is raised by petitioner in 179. That point briefly is that because the alleged error in the judge's charge to the jury, the 25-year sentence under the third column for the aggravated form bank robbery is void. It seems to us, the Government, that this motion in this respect similarly to the motion raised under Number 70 gives rise to a rather serious question about the orderly proper administration of the rules of criminal law in the federal courts. That is for this reason as you will note in the record on pages 18 to 23. At the trial, petitioners, able counsel took various exceptions to the judge's charge. None of the exceptions in anyway however, raised the particular alleged error that is now being asserted for the first time. In addition, prior to this motion in Number 179, petitioner has filed three other post-conviction motions, one in 1956, one in 1958, and the one in Number 70, the companion case here. And none of those three motions was this particular point raised or with any reference in any way made to an alleged error of any kind in the judge's charge. Now this, of course, is not a proceeding here by direct appeal. So what it means is that for the first time here, more than seven years after the verdict and the sentence, the petitioner is attempting to assert an alleged error in the trial judge's charge to the jury. Now, as we understand the petitioner's argument, it runs somewhat along this line. This motion is under Rule 35. Rule 35, of course, expressly says that it is to be used only to correct in a legal sense. Petitioner says therefore, “We do not attack the judgment of conviction. That is valid. We attack only the 25-year sentence.” What is wrong with the 25-year sentence? Well, it is void because of the alleged error in the judge's charge. But what was the effect of the alleged error in the judge's charge? Well, it voided the judgment of conviction. Well, it seems to us in effect that it's almost impossible to assert the alleged error in the charge without also in effect attacking the judgment of conviction. We just -- and that incidentally was the point that troubled the Court of Appeals.
Felix Frankfurter: When you say the judgment of conviction, just what you mean, Mr. Kramer, do you mean the sentence in fold that --
Robert Kramer: No. I mean the jury's verdict. The jury returned a verdict of guilty under the third count and that's what I mean by the per -- jury's verdict, their judgment.
Felix Frankfurter: Because they attack, because they say that the judgment of sentence as advised, why do that attack the used verdict?
Robert Kramer: Because it seems to us what is the vice in dissent? Well, according to the petitioner's argument, if you look simply at what you might call the common law record papers here, the indictment and so on, there is no right.
Earl Warren: Yes.
Robert Kramer: In order to find this error, you have to look to the judge's charge. Now, the judge's charge was not in the common law record. Ordinarily --
Felix Frankfurter: But the consequence of that which follow the judge's charge is the imposition of the --
Robert Kramer: Yes, that is correct. But if you simply look -- if we don't look at the judge's charge, the verdict is good and the sentence is good. You cannot find any error in the sentence.
Felix Frankfurter: But, can't you look to the charge -- in order to determine the validity of a judgment in the 25 years, you can look at all the surrounding circumstances to see whether there's any -- some underpinning is lacking but necessary underpinning is (Inaudible).
Robert Kramer: Well, according to the decision of this Court as we understand it in the (Inaudible) case which is cited in page 42 of our brief.
Felix Frankfurter: (Inaudible)
Robert Kramer: Yes.
Felix Frankfurter: -- page 245.
Robert Kramer: Yes. Under Rule 35 as it's been interpreted by the lower courts in the Bradford case, in the (Inaudible) case on page 41 of our brief. You look only on what's known as the common law record. And that never included the judge's charge. It did not include. And that is the point that troubled the -- the Court of Appeals here. You'll find there in our reference to that on page 27 of the record in their judgment. They said Rule 35 is to correct an illegal sentence. Those that the judgment of conviction and that is that jury's verdict did not authorize.
Felix Frankfurter: I always thought -- that isn't always, it's a long time but I -- I thought for a long time and the given expression for this thought that the verdict (Inaudible) of the sentence as power to get their illumination from the charge, for the reference of that, that's the frame within which the jury moves.
Robert Kramer: Well, as far as I know --
Felix Frankfurter: And I should think that it is also true (Inaudible).
Robert Kramer: As far as --
Felix Frankfurter: In order to determine what kind of a case is left to the jury.
Robert Kramer: Well, as far as I know, there is no decision of this Court or of any lower court that has ever gone so far. All the cases cited, for instance, in the petitioner's brief on pages 34 and 35, are just truly distinguishable for -- for example, the Ladner case did not arise under Rule 35. That arose under Section 2255. The same is true with the Shelton case, the Askins case and the Morgan case. The only case cited in petitioner's brief which actually arose under 35 was the Hoffman case. And the error in the Hoffman case appeared clearly simply from the indictment and the judgment of the conviction of the jury. There is no question of the charge there, none at all. Now, of course, we -- the petitioner makes the point that even if release should not be granted under Rule 35 that this Court should consider the case under 28 U.S.C. 2255 as an alternative avenue of approach so to speak. But it seems to us again that petitioner is in reality no better off even if this Court should wish to do that, because again, we do not think that this is the type of relief that should be given by way of a collateral attack under Section 2255. And again, none of the cases cited by petitioners actually so hold. One of the main cases cited by petitioner is the Ladner case. But as the petitioner pointed out yesterday in argument, this Court expressly did not pass on this point in the Ladner case, on the ground that the Government had not raised it in a timely fashion. Whether there's no question what the governor is -- Government has raised the point in Number 179 here before the trial court. The record shows at page two here that the District Judge expressly ruled against petitioner on this very ground. So the Ladner case is simply not in point here. The other cases cited by petitioner also are quite different. The Askins case for example involved an indictment which showed on its face that it was outlawed by the statute of limitation. The Morgan case involved denial of a constitutional right, the right to counsel which is very different than the right to servitude. None of the cases actually that we know of have gone so far. In fact, we cite in our brief half a dozen decisions of Court of Appeals which are merely represented where one Court of Appeal after another has denied any relief by way of collateral attack for an alleged misdirection by a judge to adjourn. The Adams case in page 44 of our brief that alleged error was about intoxication and burden of proof. Relief denied because it was by way of collateral attack. The Banks case alleged error and he charged the jury about entrapment. The (Inaudible) case alleged errors in the charge about burden of proof reasonable doubt. The Lopez case alleged error in the charge about conspiracy. The Stevens case at page 44 of our brief, very similar to ours and that the alleged error there related to the definition of jeopardy. In all of those cases, the appellate courts without any dissent refused to give the type of relief that is sought here for alleged misdirection in an attack as brought here collaterally. And it seems to us it raises a very basic question whether this type of error can be asserted. Many, many years after the judgment of conviction, after the time of appeal has expired by way of an indirect attack so to speak under either Rule 35 or 28 U.S.C. 2255.
John M. Harlan II: Do you think that argument also goes with the allocution point?
Robert Kramer: Yes. We do. We think it definitely does. We recognize of course under the allocution point. There is so to speak more leeway because it can be argued under the allocution point as it's brought out yesterday by counsel for petition, that the sentence there is illegal because there was a violation of Rule 32 (a). We simply urge the Court not to so hold because of the serious problems that would raise in the proper administration of criminal justice for the reasons I've developed yesterday.
Earl Warren: Mr. Vorenberg.
James Vorenberg: May it please the Court. There is one small factual issue which I think should be laid completely to rest. In counsel for the Government's statement of the case, he left it somewhat uncertain as to whether in this case. The petitioner had in fact been asked whether he had anything to say on his behalf. He went on to say that he assumed that the question had been directed to counsel rather than the petitioner. I would like to read from the Government's brief in the Court of Appeals. It is -- this is page nine. It's clear from an examination of the record on this case that there is no indication of the Court at the time of sentencing as to this appellant if he desired to make a statement in person. I just -- I -- I don't think that is an issue where we -- this case has been argued on the assumption that the question was not directed to the petitioner but I thought that should be like clearly to rest. The only other point that I would like to raise in the very brief time I have left, relates to this problem of perspective application that has been introduced in the argument here. In the brief of the Government and the Court of Appeals and in its brief here and it has proceeded solely on the basis on the allocution point that the -- on the merits, our interpretation of the right given by Rule 32 (a) is wrong that it's not a personal right. It need not be a personal right. Of course, I now understand the Government's position, it is perversed. It is prepared to conceive that henceforth, it would be willing to see the rule interpreted as giving a personal right. And that it's -- the only issue is -- whether this should be applied retroactively or prospectively. I believe it is fair in considering this question to put to one side the Rule 35 question.At least, I feel I've said about all I can say on that in my argument yesterday and in the brief that the -- this type of attack on a sentence is the classic attack on the sentence. And I don't think I can add to that. And I think in Mr. Kramer's statement just now, he conceded that the -- that the suggestion of Rule 35 isn't applicable, relate solely to the administrative problem, the burden on the Court on -- on the federal courts. I just suggest that this argument on the practical burden on the courts deserves the suppose attention of this Court. It seems to me it's highly speculative. In the first place, it's a matter of guest as to how many judges have failed to ask this question. In 15 years under the rule, there have only been a dozen cases that I know of. Judge Biggs in the testimony I referred to yesterday said that it is customary for the question to be asked. If there are a large number of cases that is still questionable, how many of them will come back before the court. But assuming that a substantial number of prisoners will exercise this right, the burden on the -- on the judicial system, it seems to me is of a very minor nature. You're talking about a brief appearance before the sentencing judge in which the petitioner -- the accused would be asked question granted. There maybe some transportation expense getting him to and from the Court. But to me, the real scope of the burden goes no further than that. And finally, it's a temporary burden. It's -- it's something that would be over in a relatively short period of time. I don't think if -- if we consider only the practical side of it, I don't think it's one sided by any means. Because I think there's a -- a very strong practical argument against perspective application. I think that it -- if you're considering the administration of justice to have a large number of prisoners serving the rest of their terms and the knowledge that they are denied this right which the Supreme Court now says it's a right that they always had under Rule 32 (a) but they just didn't get in the right time period in effect that they lost their rights under a fluke. I just suggest that is another fair consideration for this Court if it's balancing practicalities. My final point is that I think that the suggestion that this Court prospectively applied an interpretation of a rule in the criminal case is without precedent and it's unsound as a matter of judicial administration. Thank you, Your Honor.
Earl Warren: Mr. Vorenberg, before you sit down, I should like to express the appreciation of the Court to you for undertaking this assignment for this indigent defendant. You approached it conscientiously and ably, and the Court is indebted to you for it. Mr. Kramer, we also appreciate of course the very diligent, earnest, and frank matter in which you represented the Government in this case.
Robert Kramer: Thank you, Your Honor.